Case 1:18-cv-24142-PCH Document 106-1 Entered on FLSD Docket 10/22/2019 Page 1 of 28




                            EXHIBIT “1”
Case 1:18-cv-24142-PCH Document 106-1 Entered on FLSD Docket 10/22/2019 Page 2 of 28
Case 1:18-cv-24142-PCH Document 106-1 Entered on FLSD Docket 10/22/2019 Page 3 of 28
Case 1:18-cv-24142-PCH Document 106-1 Entered on FLSD Docket 10/22/2019 Page 4 of 28
Case 1:18-cv-24142-PCH Document 106-1 Entered on FLSD Docket 10/22/2019 Page 5 of 28
Case 1:18-cv-24142-PCH Document 106-1 Entered on FLSD Docket 10/22/2019 Page 6 of 28
Case 1:18-cv-24142-PCH Document 106-1 Entered on FLSD Docket 10/22/2019 Page 7 of 28
Case 1:18-cv-24142-PCH Document 106-1 Entered on FLSD Docket 10/22/2019 Page 8 of 28
Case 1:18-cv-24142-PCH Document 106-1 Entered on FLSD Docket 10/22/2019 Page 9 of 28
Case 1:18-cv-24142-PCH Document 106-1 Entered on FLSD Docket 10/22/2019 Page 10 of
                                       28
Case 1:18-cv-24142-PCH Document 106-1 Entered on FLSD Docket 10/22/2019 Page 11 of
                                       28
Case 1:18-cv-24142-PCH Document 106-1 Entered on FLSD Docket 10/22/2019 Page 12 of
                                       28
Case 1:18-cv-24142-PCH Document 106-1 Entered on FLSD Docket 10/22/2019 Page 13 of
                                       28
Case 1:18-cv-24142-PCH Document 106-1 Entered on FLSD Docket 10/22/2019 Page 14 of
                                       28
Case 1:18-cv-24142-PCH Document 106-1 Entered on FLSD Docket 10/22/2019 Page 15 of
                                       28
Case 1:18-cv-24142-PCH Document 106-1 Entered on FLSD Docket 10/22/2019 Page 16 of
                                       28
Case 1:18-cv-24142-PCH Document 106-1 Entered on FLSD Docket 10/22/2019 Page 17 of
                                       28
Case 1:18-cv-24142-PCH Document 106-1 Entered on FLSD Docket 10/22/2019 Page 18 of
                                       28
Case 1:18-cv-24142-PCH Document 106-1 Entered on FLSD Docket 10/22/2019 Page 19 of
                                       28
Case 1:18-cv-24142-PCH Document 106-1 Entered on FLSD Docket 10/22/2019 Page 20 of
                                       28
Case 1:18-cv-24142-PCH Document 106-1 Entered on FLSD Docket 10/22/2019 Page 21 of
                                       28
Case 1:18-cv-24142-PCH Document 106-1 Entered on FLSD Docket 10/22/2019 Page 22 of
                                       28
Case 1:18-cv-24142-PCH Document 106-1 Entered on FLSD Docket 10/22/2019 Page 23 of
                                       28
Case 1:18-cv-24142-PCH Document 106-1 Entered on FLSD Docket 10/22/2019 Page 24 of
                                       28
Case 1:18-cv-24142-PCH Document 106-1 Entered on FLSD Docket 10/22/2019 Page 25 of
                                       28
Case 1:18-cv-24142-PCH Document 106-1 Entered on FLSD Docket 10/22/2019 Page 26 of
                                       28
Case 1:18-cv-24142-PCH Document 106-1 Entered on FLSD Docket 10/22/2019 Page 27 of
                                       28
Case 1:18-cv-24142-PCH Document 106-1 Entered on FLSD Docket 10/22/2019 Page 28 of
                                       28
